     Case 8:20-cv-00555-FMO-DFM Document 21 Filed 07/14/20 Page 1 of 1 Page ID #:79



1

2

3

4

5

6

7

8
                                       UNITED STATES DISTRICT COURT
9
                                  CENTRAL DISTRICT OF CALIFORNIA
10

11
      OTHMANE FATHI,                             )   Case No. SA CV 20-0555 FMO (DFMx)
12                                               )
                          Plaintiff,             )
13                                               )
                   v.                            )   JUDGMENT
14                                               )
      SADDLEBACK VALLEY UNIFIED                  )
15    SCHOOL DISTRICT,                           )
                                                 )
16                                               )
                          Defendant.             )
17                                               )

18

19          IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

20    Dated this 14th day of July, 2020.

21

22                                                                        /s/
                                                                Fernando M. Olguin
23                                                           United States District Judge

24

25

26

27

28
